Citation Nr: 1724402	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for vision blurs.

3.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease.

4.  Entitlement to a rating in excess of 40 percent for a back disability.

5.  Entitlement to a rating in excess of 50 percent for a mood disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July to October 1983, with additional periods of reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2013 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing; however, in October 2015 correspondence, he withdrew his hearing request.

The issues of entitlement to service connection for sleep apnea, on de novo review, increased ratings for a mood disorder and a back disability, and for TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for sleep apnea based essentially on findings that there was no evidence supporting that such disability may be related to the Veteran's service or a service-connected disability.   

2.  Evidence received since the September 2006 rating decision tends to show that the Veteran's sleep apnea may be related to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed September 2006 rating decision denied service connection for vision blurs and coronary artery disease (claimed as a heart blockage) based essentially on findings that there was no evidence supporting that such disabilities may be related to the Veteran's service or a service-connected disability.   

4.  Evidence received since the September 2006 rating decision does not tend to show that the Veteran's vision blurs or coronary artery disease may be related to service or a service-connected disability; does not relate to an unestablished fact necessary to substantiate the claims of service connection for vision blurs or coronary artery disease; and does not raise a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received, and the claims of service connection for vision blurs and coronary artery disease (claimed as a heart blockage) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.  VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), postservice VA and private treatment records, and Social Security Administration (SSA) disability records have been secured.  The Board notes that the Veteran was not afforded VA examinations with respect to his claims to reopen.  However, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any existing pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

A September 2006 rating decision denied the Veteran's original claims of service connection for sleep apnea, vision blurs, and coronary artery disease (claimed as a heart blockage) based essentially on findings that there was no evidence that such disabilities are related to the Veteran's service or service-connected disabilities. Although he initiated an appeal by filing a notice of disagreement, he did not perfect his appeal following the issuance of a September 2008 statement of the case, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the September 2006 rating decision included the Veteran's STRs and VA and private treatment records.  The Veteran's STRs were silent for any complaints or diagnoses of sleep apnea, vision blurs, and coronary artery disease.  

Evidence received since the September 2006 rating decision includes additional VA and private treatment records, SSA records, an April 2011 fee-based psychiatric opinion,  and a June 2013 VA heart conditions disability benefits questionnaire (DBQ).  The April 2011 VA psychiatric opinion notes that the Veteran's breathing related sleep disorder is a progression of a psychiatric disability; the June 2013 VA heart conditions DBQ identifies several non-service connected conditions (including diabetes and hypertension) as possible causes for the Veteran's heart disability. 
As service connection for sleep apnea, vision blurs, and coronary artery disease were previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service or a service-connected disability, for evidence to be new and material, it would have to be evidence not previously of record that tends to show that such disabilities were either incurred in or aggravated by service or a service-connected disability.  

With respect to the claim to reopen a claim of entitlement to service connection for sleep apnea, the Board finds that the April 2011 fee-based psychiatric opinion noting that the Veteran's sleep disorder is a progression of a psychiatric disability is both new and material.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for sleep apnea must be reopened.   Shade, 24 Vet. App. at 110.

With respect to the claims to reopen claims of entitlement to service connection for vision blurs and coronary artery disease, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to unestablished facts necessary to substantiate these claims.  The additional VA and private treatment records, STRs, SPRs, and SSA records, while new, do not show or suggest that the Veteran's vision blurs or coronary artery disease might be related to his service or a service-connected disability.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for vision blurs and coronary artery disease may not be reopened.

ORDER

The appeal to reopen a claim of service connection for sleep apnea is granted.

The appeal to reopen a claim of service connection for vision blurs is denied.

The appeal to reopen a claim of service connection for coronary artery disease is denied.

REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R.    § 3.159.

Service Connection for Sleep Apnea

To date, an examination has not been conducted to determine whether the Veteran's sleep apnea is due to service or is caused or aggravated by his service-connected psychiatric disability.  The Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Increased Ratings for a Mood Disorder and a Back Disability

The Board notes that a number of new records have been associated with the Veteran's claims file following the January 2017 supplemental statement of the case (SSOC). These records include VA treatment records and VA examinations.  This evidence has not been considered by the AOJ in the first instance and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected psychiatric and back disabilities.   The Board finds that additional development should be made concerning the Veteran's TDIU claim, including obtaining a vocational assessment.

Additionally, because the issues of entitlement to higher ratings for psychiatric and back disabilities are being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with these claims.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain THE COMPLETE records of any such private evaluations or treatment. The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for  psychiatric and back disabilities).

3.  The AOJ should then schedule the Veteran for a VA examination to assist in determining the nature and cause of his sleep apnea.  The Veteran's claims folder must be made available to the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 
(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea either began during or was otherwise caused by his military service?

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea was either caused OR AGGRAVATED (which means the disability increased in severity beyond its natural progression)  by any of his service-connected disabilities?  If not, please identify the most likely cause.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

The examiner must discuss the April 2011 fee-based opinion which notes that "Breathing Related Sleep Disorder . . . is a progression of the prior [psychiatric] diagnosis" and address whether this "breathing related sleep disorder" is synonymous with sleep apnea or is a separate symptom of the Veteran's psychiatric disability.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested). 

4.  After completion of the foregoing, the AOJ should schedule the Veteran for ONE Social and Industrial Survey that considers ALL of his service-connected disabilities IN COMBINATION and ensure that the Veteran is notified of the date and time of the Social and Industrial Survey at his most recent address of record. The entire claims file should be made available to and be reviewed by the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, including the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The social worker is requested to opine on the types of limitations the Veteran's SERVICE-CONNECTED disabilities (WITHOUT consideration of his age or nonservice-connected disabilities) have on his ability to secure or follow a substantially gainful occupation. The social worker is requested to discuss the type(s) of employment which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file. A comprehensive explanation (rationale) must be provided for all opinions rendered.

5.  Following any development deemed necessary, the AOJ should readjudicate the Veteran's claims based on the entirety of the evidence, to include all pertinent evidence added to the claims file after the last SSOC.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


